Opinion issued August 12, 2021




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-20-00698-CV
                             ———————————
                         IMDAD CHOUDRY, Appellant
                                          V.
                          FARAH CHOUDRY, Appellee


                    On Appeal from the 247th District Court
                             Harris County, Texas
                       Trial Court Case No. 2019-50895


                           MEMORANDUM OPINION

      The final judgment in this case was signed on June 15, 2020. Appellant timely

filed a motion for new trial on July 13, 202, thereby extending the deadline for filing

his notice of appeal to September 14, 2020. See TEX. R. APP. P. 26.1.(a)(1) (deadline

to file notice of appeal is extended to ninety days after judgment is signed if any
party timely files, among other things, motion for new trial). Appellant’s notice of

appeal was filed on October 9, 2020, twenty-five days after the deadline. On October

12, 2020, appellant filed a motion requesting that our Court extend the notice of

appeal deadline by a minimum of thirty days, until October 13, 2020.

      Our Court denied appellant’s untimely extension motion in an order issued on

December 3, 2020, explaining that we lacked jurisdiction to grant the requested

relief.1 We further notified appellant that, because the appeal is untimely, we

intended to dismiss the appeal for want of jurisdiction unless appellant filed a

response within ten days demonstrating that this Court has jurisdiction over the

appeal. See TEX. R. APP. P 42.3(a) (allowing appellate court to dismiss case for want

of jurisdiction after giving ten days’ notice to parties). Appellant did not respond.

      Absent a timely filed notice of appeal, an appellate court lacks jurisdiction

over the appeal. See In re United Servs. Auto. Ass’n, 307 S.W.3d 299, 307 (Tex.

2010) (orig. proceeding); Jarrell v. Bergdorf, 580 S.W.3d 463, 466 (Tex. App.—

Houston [14th Dist.] 2019, no pet.). The time to file a notice of appeal may be



1
      Appellant’s extension motion suggested that we have the authority to extend the
      time for him to file his notice of appeal pursuant to the Texas Supreme Court’s
      Twenty-Sixth Emergency Order Regarding the COVID-19 State of Disaster. As
      explained in our order denying the motion, although the Supreme Court’s
      emergency order provides that courts may modify or suspend deadlines and
      procedures for a stated period ending no later than December 1, 2020, nothing in
      the emergency order suggests that it may be interpreted to grant jurisdiction where
      jurisdiction no longer exists. Rather, the emergency order merely directs courts to
      exercise their discretion liberally in granting extensions where that discretion exists.
                                             2
extended if, within fifteen days after the deadline to file the notice of appeal, a party

properly files a motion for extension of time. See TEX. R. APP. P. 26.3. In civil cases,

a motion for extension of time is implied when an appellant, acting in good faith,

files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-

day extension period provided by Rule 26.3. See Verburgt v. Dorner, 959 S.W.2d

615, 617 (Tex. 1997) (discussing the former appellate rules). But, “once the period

for granting a motion for extension of time under Rule [26.3] has passed, a party can

no longer invoke the appellate court’s jurisdiction.” Verburgt, 959 S.W.2d at 617;

see Kinnard v. Carnahan, 25 S.W.3d 266, 268 (Tex. App.—San Antonio 2000, no

pet.). In the case at hand, we lack jurisdiction because both the notice of appeal and

the extension motion were filed outside of the fifteen-day timeframe for requesting

an extension under Rule 26.3. See TEX. R. APP. P. 26.1, 26.3.

      Accordingly, we dismiss the appeal for lack of jurisdiction. See TEX. R. APP.

P. 42.3(a), 43.2(f).

                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Landau and Countiss.




                                           3